DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/28/2022 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b)(3).  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 2, 4, 6-8, 10-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vigano et al. (US 2017/0082903) in view of Canzano (US 4,553,085).
	Regarding claim 1, Vigano teaches a system for communicating with optically switchable windows in a building (see figures 2and 3; and claim 1: a power distribution network for providing power to multiple optically switchable windows in a building), the system comprising: a communication network configured to provide a data communication path from a controller to a plurality of optically switchable windows disposed at a plurality of locations in or on the building (see figures 2 and 3; claim 1; and par. [0042]; the network may provide power and/or communication information to each of the windows), the data communication path comprising: a trunk line (fig. 3A: 306) comprised of a plurality of electrical conductors (fig. 3A: the lines connected to connectors 308); a plurality of drop lines (fig. 3A: 307) configured to communicate data between the trunk line (306) and the plurality of optically switchable windows (fig. 3A: 311), (see par. [0075]); a plurality of electrical connectors (fig. 3A: 308) coupled to the trunk line (306), (see figure 3A).
However, Vigano does not explicitly teach wherein the plurality of electrical connectors comprises a plurality of test points conductively coupled to the plurality of electrical conductors; and a tester, wherein the tester is configured to test the trunk line via the plurality of test points.
Canzano teaches connectors (22, 24) including a ground conductor (26, 28) and a center conductor (30, 32) (see figures 1-4 and col. 3, lines 1-16); and a coaxial cable tester device configured to test a cable with a center conductor (30b) or ground conductor (26b) of the cable using the connectors (22, 24), (see figures 1-4 and col. 5, lines 3-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Canzano into the system of Vigano in order to provide a coaxial cable tester device, and more particularly to a device which detects shorts and opens and indicates the defective conductor.
Regarding claim 2, furthermore Vigano discloses the system, wherein the trunk line comprises trunk line segments (306) coupled by the plurality of electrical connectors (308), (see figure 3A: connectors 308 between the trunk line 306).
Regarding claim 4, furthermore Vigano discloses the system, wherein the plurality of electrical conductors are continuous between their ends, (see figure 3A: the wires connect between connectors 308).
Regarding claim 6, furthermore Vigano discloses the system, wherein the trunk line comprises at least one flat or ribbon portion, (see par. [0006], the trunk line may include flat cable portions at the connectors).
Regarding claim 7, further Canzano discloses the system, wherein the plurality of electrical connectors (22, 24) are defined by a body within or on which the plurality of test points are disposed, (see figures 1-5).
Regarding claim 8, further Canzano discloses the system, wherein the plurality of electrical connectors (22, 24) are defined by a body from which the plurality of test points extend, (see figures 1-5).
Regarding claim 10, furthermore Vigano discloses the system, wherein the plurality of optically switchable windows comprise electrochromic windows, (see par. [0011], one or more optically switchable windows, which may be electrochromic devices on transparent substrates).
Regarding claim 11, further Canzano discloses the system, wherein the tester is configured to test and/or display a condition of the plurality of electrical conductors, (see figure 1 and col. 3, lines 17-22; after the first cable is installed, for example on connector 22, momentary switch 18 is actuated. If light 20 is energized then there is no short in that cable. If light 20 does not light, then there is a short in the cable).
Regarding claim 12, further Canzano discloses the system, wherein the condition comprises a short and an open in the plurality of electrical conductors, (see col. 1, lines 61-65; a coaxial cable tester device which quickly and easily determines whether a cable is defective, whether the defect is an open or a short and in which conductor the defect occurs).
Regarding claim 13, further Canzano discloses the system, where the condition comprises a location of a short or an open, (see col. 1, lines 61-65 and col. 3, lines 17-22).
Regarding claim 14, further Canzano discloses the system, wherein the condition is displayed by one or more indicator or display, (see figure 1 and col. 3, lines 17-22; after the first cable is installed, for example on connector 22, momentary switch 18 is actuated. If light 20 is energized then there is no short in that cable. If light 20 does not light, then there is a short in the cable).
Regarding claim 16, further Canzano discloses the system, wherein the tester is coupled to the test points directly, via one or more conductive cable, or wirelessly, (see col. 3, lines 17-22; after the first cable is installed, for example on connector 22, momentary switch 18 is actuated. If light 20 is energized then there is no short in that cable. If light 20 does not light, then there is a short in the cable).
Regarding claim 18, further Canzano discloses the system, wherein the tester is configured to test for electrical continuity and electrical shorts between the plurality of electrical conductors, (see col. 1, lines 61-65 and col. 3, lines 17-22).
Regarding claim 19, furthermore Vigano discloses the system, wherein the plurality of drop lines (307) are configured to communicate data and power between the trunk line (306) and the optically switchable windows (311), (see figure 3A and par. [0075]).
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vigano et al. (US 2017/0082903) in view of Canzano (US 4,553,085) and further in view of Kodaira et al. (US 6,066,801).
	Regarding claim 3, the combination of Vigano and Canzano teach the system above, but Vigano and Canzano do not explicitly teach wherein at least some of the plurality of electrical connectors are coupled to the trunk line via threads.
Kodaira teaches connectors are coupled to the trunk line via threads, (see col. 5, lines 4-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kodaira into the system of Vigano and Canzano in order to provide connectors are connected to the trunk line via threads.
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vigano et al. (US 2017/0082903) in view of Canzano (US 4,553,085) and further in view of Tweedie (US 9,225,286).
	Regarding claim 5, the combination of Vigano and Canzano teach the system above, but Vigano and Canzano do not explicitly teach wherein the plurality of electrical connectors are snapped over or clamped to the trunk line.
Tweedie teaches the AC trunk cable connector of the micro-inverter plug-in cable connector with the insert molded housing in a closed, "snapped together" position with snap-in housing, (see col. 5, line 64 – col. 6, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tweedie into the system of Vigano and Canzano in order to provide connectors are snapped over to the trunk cable.
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vigano et al. (US 2017/0082903) in view of Canzano (US 4,553,085) and further in view of Flask (US 2017/0063429).
	Regarding claim 9, the combination of Vigano and Canzano teach the system above, but Vigano and Canzano do not explicitly teach wherein at least one of the plurality of test points is embodied as a drop line.
Flask teaches test instrument with a single port may be connected to the drop line to measure signals on the drop line, (see par. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Flask into the system of Vigano and Canzano in order to provide a test instrument for example is an apparatus that can connect to a cable, for example via a port, and can determine information about signals transmitted on the cable.
8.	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vigano et al. (US 2017/0082903) in view of Canzano (US 4,553,085) and further in view of Flask (US 2017/0077988).
	Regarding claim 15, the combination of Vigano and Canzano teach the system above, but Vigano and Canzano do not explicitly teach wherein the tester comprises a time domain reflectometer.
Flask teaches tester may be configured to test wiring integrity of the subscriber's network. To that end, it may include a reflectometer, such as a time-domain reflectometer (TDR), (see par. [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Flask into the system of Vigano and Canzano in order to testing a cable network with a cable network tester.
Regarding claim 17, the combination of Vigano and Canzano teach the system above, but Vigano and Canzano do not explicitly teach  wherein the tester is configured to test the trunk line under control of a processor and software.
Flask teaches a control processor 150 may be communicatively coupled to the first and second signal processing circuits 130, 140 and configured to process the upstream measurement data 149 and the downstream measurement data 139 and to configure them for simultaneous display in human perceptible form, for example on a computer display of the tester 100, (see figure 5 and par. [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Flask into the system of Vigano and Canzano in order to testing a cable network with a cable network tester.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836